Citation Nr: 1434154	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  10-10 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2014, the Veteran presented sworn testimony during a personal hearing in Denver, Colorado, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  At that time, the Veteran submitted additional evidence directly to the Board.  She also submitted a written waiver of local consideration of this evidence; this waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).


FINDING OF FACT

The Veteran is currently diagnosed with PTSD and there is a reasonable basis for attributing such disability to her active military service.


CONCLUSION OF LAW

The evidence is at least in equipoise as to whether the Veteran has PTSD that is the result of disease or injury incurred during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish entitlement to service connection for PTSD, the record must contain the following:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  If the alleged stressor is not combat-related, then a veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates her testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

The Board notes that, with regard to stressor verification, the VA regulation at 38 C.F.R. § 3.304(f) was recently amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  However these revisions do not pertain to claims for PTSD that, as here, are predicated on personal (sexual) assault, combat, or prisoner of war (POW) experience because these type of claims already have their special provisions for establishing the occurrence of a stressor in these other type situations.  The only notable change for claims predicated on sexual assault was the redesignation of this type of claim from subpart (f)(4) to (f)(5).

Under 38 C.F.R. § 3.304(f)(5), evidence of behavior changes following the claimed in-service assault may constitute credible supporting evidence of the stressor.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.

With regard to personal assault cases, the United States Court of Appeals for Veterans Claims (Court) has held that "VA has provided special evidentiary development procedures, including the interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis."  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (citing VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14c (8)-(9)) (later redesignated as Part VI, 11.38b(2), and now rescinded), aff'd 124 F.3d 228 (Fed. Cir 1997).  The provisions of M21-1 (regarding special evidentiary procedures for PTSD claims based on personal assault) are substantive rules that are equivalent to VA regulations.  YR v. West, 11 Vet. App. 393 (1998) & Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board notes that the aforementioned provisions of M21-1 have been rescinded and reissued as amended in a manual rewrite (MR).  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, Para. 17 (2006), entitled "Developing Claims for Service Connection for PTSD Based on Personal Trauma."

In this case, the Veteran asserts that she developed PTSD that began during her military service.  Specifically, she asserts that she was sexually harassed and assaulted by her non-commissioned officer in charge (NCOIC) while she was working in the mailroom.  See the Board hearing transcript dated June 2014.  She explained that her NCIOC grabbed her breasts and put her hand on his penis, and encouraged her to engage in sexual intercourse in exchange for a promotion to sergeant.  Id.  The Veteran testified that, after she refused the NCIOC's sexual advancements, he gave her poor performance evaluations.  Id.  She has also asserted that she was subsequently physically assaulted and harassed by a female service member.  Id.

The Board initially notes that the record does not reflect, and the Veteran does not contend, that the stressors upon which she relies are related to combat or POW experiences.  Thus, the record must contain service records or other credible evidence which corroborates the reported stressor.  See 38 C.F.R. § 3.304(f) (2013).

The Board must determine the credibility and probative value of the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1977) and cases cited therein (holding that the Board has the duty to assess credibility and weight to be given to the evidence).  As a lay person, the Veteran is competent to provide evidence of observable events, including having been harassed and/or assaulted.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The question thus becomes one of credibility.

The record reflects that the Veteran served on active duty from July 1972 to July 1976.  Not surprisingly, there is nothing in her service personnel and treatment records that specifically documents sexual assault or harassment at any point during her military service.  However, it is undisputed that she received satisfactory performance evaluations until June 1975, at which time she was not recommended for promotion to sergeant "due to poor attitude, lack of military leadership and leadership traits."  Additionally, in August 1975, she again was not recommended for sergeant due to continued weak leadership characteristics.

The Board recognizes that the present case, involving allegations of personal assault, falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events about which a veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. Ap. 393, 399 (1998).

To this end, the Board observes that the abrupt documented decline in performance evaluations supports the Veteran's contentions.  Thus, after reviewing all the evidence of record, the Board finds no adequate basis to reject the competent lay statements and medical evidence of record that is favorable to the Veteran, based on a rational lack of credibility or probative value.  See Madden, supra; see also Evans v. West, 12 Vet. App. 22, 26 (1998).  The evidence is not unequivocal.  However, the Board nevertheless finds that the evidence is at least in equipoise.  Given the circumstantial evidence of record that tends to corroborate the reported assault, the Board finds that the in-service stressors identified by the Veteran have been verified.  See 38 C.F.R. § 3.304(f).

Moreover, the competent medical evidence of record supports the conclusion that the Veteran's currently diagnosed PTSD is related to her military service.  As noted, if a PTSD claim is based on an in-service personal assault, evidence from sources other than a veteran's service records may corroborate an account of a stressor incident.  Further, the Court has said that the categorical statement, used in other decisions, such as Moreau and Cohen, that an opinion by a mental health professional based on a post-service examination cannot be used to establish the occurrence of a stressor is not operative in a personal assault case.  See Patton v. West, 12 Vet. App. 272, 279-280 (1999).

Post-service treatment records show that the Veteran reported military sexual harassment in October 2001; specifically, she stated that she was sexually discriminated against at her job as a mail clerk at Fort Carson.  It was noted that the Veteran was a good historian.  A diagnosis of stress/anxiety/depression was indicated at that time.  See the VA treatment record dated October 2001.  In March 2002, the Veteran reported that she had felt intermittent depression.  She first sought counseling in the 1980's when she was going through a divorce.  A diagnosis of major depression was indicated.  See the VA treatment record dated March 2002.  A diagnosis of PTSD was initially indicated in February 2009, at which time she was diagnosed with "classic symptoms of PTSD related to her military sexual trauma including nightmares, intrusive thoughts, and avoidance."  This diagnosis followed a February 2009 in-patient admission for increasing anxiety, depression, and suicidal ideation related to a co-worker who reminded her of the female service member who abused her during her military service.  The Veteran also reported the in-service sexual assault and harassment by the male NCIOC at that time.  See the VA treatment record dated February 2009.  The treating physician noted that the Veteran had a suicide attempt in 2005 following an argument with her sister.  Id.

In support of her claim, the Veteran submitted a psychiatric evaluation report from Dr. Z.R.U., her treating VA psychiatrist, who reported that the Veteran received a diagnosis of PTSD secondary to the physical and sexual abuse she experienced while in the military.  He noted that, from the Veteran's description of post-service events, "it is clear that the situation you are in which a particular co-worker has exacerbated your posttraumatic stress disorder symptoms."

Additionally, the Veteran testified at a Board hearing pertaining to her claimed stressor and her symptoms, and has submitted a lay statement from her husband concerning her current psychological symptomatology.

Overall, the Board finds that the record supports an award of service connection for PTSD as due to military sexual trauma.  In so finding, the Board acknowledges that a VA examiner in October 2013 diagnosed psychotic disorder and did not attribute such to service.  Nevertheless, in light of the credible testimony, seemingly corroborated by the performance reviews found in the personnel records, and in light of the February 2009 findings of a VA physician, the evidence is deemed to be at least in equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that it is as likely as not that she currently has PTSD that is the result of an in-service personal assault.  Accordingly, service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(f).

						(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


